Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this application.

Drawings
The drawings received on 5/10/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recording unit” and “reading unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Recording unit corresponds to a recording head that performs recording on the recording sheet P by discharging ink [Applicant’s Specification: par 0068]
Reading unit corresponds to contact image sensor that reads a document or a scanner unit [Applicant’s Specification: par 0081, 0083]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohhashi (US-2020/0104660).
As to Claim 1, Ohhashi teaches ‘A recording device comprising: a recording unit configured to perform recording on a recording target medium [Fig 1 (10), par 0022 – printing device of printer discharges ink at a sheet conveyed]; a first conveyance path that is a conveyance path of the recording target medium including an opposite position that faces the recording unit, the first conveyance path being configured for conveyance of the recording target medium in a first direction when recording is performed by the recording unit [Fig 1 (R1), par 0023-0024 – sheet picked up from the feeder tray may be conveyed in a path R1 to have an image printed on the upper side thereof]; a second conveyance path that is a conveyance path of the recording target medium, the second conveyance path being coupled to the first conveyance path at a position downstream of the recording unit in the first direction and configured for conveyance of the recording target medium on which recording was performed by the recording unit, the second conveyance path being coupled to the first conveyance path also at a position upstream of the recording unit in the first direction and configured for conveyance of the recording target medium to the first conveyance path with a surface of the recording target medium inverted [Fig 1 (R2, GP, BP), par 0024 – after an image is printed on one side, it is conveyed in the path R1 to reach a branch point BP where rotation stops and the sheet is then conveyed to enter a path R2 from the branch point BP (downstream side of the printing device) the path R2 merges with the path R1 at a merging point GP which is on an upstream side of the printing device, where the sheet conveyed through the path R2 and returning in the path R1 is in an upside-down and back-to-front inverted orientation]; and an insertion port configured to enable insertion of a recording target medium as an insertion material to the second conveyance path from outside [par 0023-0024 – after an image is printed on one side of a sheet in the printing device, withdraw the sheet without ejecting completely outside and convey the sheet back in (i.e. inserting since part of the sheet is outside) pass the branch point to path R2].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhashi (US-2020/0104660) in view of Kato et al. (US-2014/0320873).
As to Claim 2, Ohhashi teaches ‘A recording device comprising: a recording unit configured to perform recording on a recording target medium [Fig 1 (10), par 0022 – printing device of printer discharges ink at a sheet conveyed]; a first conveyance path that is a conveyance path of the recording target medium including an opposite position that faces the recording unit, the first conveyance path being configured for conveyance of the recording target medium in a first direction when recording is performed by the recording unit [Fig 1 (R1), par 0023-0024 – sheet picked up from the feeder tray may be conveyed in a path R1 to have an image printed on the upper side thereof]; a second conveyance path that is a conveyance path of the recording target medium, the second conveyance path being coupled to the first conveyance path at a position downstream of the recording unit in the first direction and configured for conveyance of the recording target medium on which recording was performed by the recording unit, the second conveyance path being coupled to the first conveyance path also at a position upstream of the recording unit in the first direction and configured for conveyance of the recording target medium to the first conveyance path with a surface of the recording target medium inverted [Fig 1 (R2, GP, BP), par 0024 – after an image is printed on one side, it is conveyed in the path R1 to reach a branch point BP where rotation stops and the sheet is then conveyed to enter a path R2 from the branch point BP (downstream side of the printing device) the path R2 merges with the path R1 at a merging point GP which is on an upstream side of the printing device, where the sheet conveyed through the path R2 and returning in the path R1 is in an upside-down and back-to-front inverted orientation]’.
Ohhashi does not disclose expressly ‘a reading unit provided in the second conveyance path and configured to read a document’.
Kato teaches ‘a reading unit provided in the second conveyance path and configured to read a document [Figs 1 (12), 5A, par 0026 – image reading unit is provided between the common conveyance path (i.e. second conveyance path) and document discharge path, where the image of the document G passing the common conveyance path is read. In this reference conveyance path 10 would be considered first conveyance path including image forming unit 3]’.
Ohhashi and Kato are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an image reading unit on a common conveyance path, as taught by Kato. The motivation for doing so would have been to suppressing a reduction in productivity due to the impossibility of the conveyance of a sheet during reading of the image of the document. Therefore, it would have been obvious to combine Kato with Ohhashi to obtain the invention as specified in claim 2. 

As to Claim 3, Ohhashi teaches ‘comprising an insertion port configured to enable insertion of the document as an insertion material to the second conveyance path from outside [par 0023-0024 – after an image is printed on one side of a sheet in the printing device, withdraw the sheet without ejecting completely outside and convey the sheet back in (i.e. inserting since part of the sheet is outside) pass the branch point to path R2]’.  

As to Claim 4, Kato teaches ‘wherein the reading unit is disposed in the second conveyance path such that a surface of the document that faces the recording unit in the first conveyance path is readable [par 0026, 0031-0033 – it is also possible to adopt a construction in which there are provided two image reading units of an image reading unit for reading the first surface of the document G and another image reading unit for reading the second surface of the document on the common conveyance path facing the image forming unit 3]’.  
Ohhashi and Kato are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an image reading unit on a common conveyance path, as taught by Kato. The motivation for doing so would have been to suppressing a reduction in productivity due to the impossibility of the conveyance of a sheet during reading of the image of the document. Therefore, it would have been obvious to combine Kato with Ohhashi to obtain the invention as specified in claim 4.

As to Claim 5, Kato teaches ‘wherein the reading unit is disposed in the second conveyance path such that both surfaces of the document are readable [par 0026 – it is also possible to adopt a construction in which there are provided two image reading units of an image reading unit for reading the first surface of the document G and another image reading unit for reading the second surface of the document]’.  
Ohhashi and Kato are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an image reading unit on a common conveyance path, as taught by Kato. The motivation for doing so would have been to suppressing a reduction in productivity due to the impossibility of the conveyance of a sheet during reading of the image of the document. Therefore, it would have been obvious to combine Kato with Ohhashi to obtain the invention as specified in claim 5.

Allowable Subject Matter
Claim 6 (and claim 7 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 (and claims 9-11 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ohhashi in view of Kato and further in view of the prior art searched and or cited does not teach nor render obvious “comprising an ejection tray configured to receive the recording target medium on which recording was performed by the recording unit, wherein the insertion material is insertable through the insertion port when the ejection tray is removed” as recited in dependent claim 6; and “comprising an ejection tray configured to receive the recording target medium on which recording was performed by the recording unit, wherein a feeding guide configured to guide the insertion of the insertion material, in place of the ejection tray, is attachable to the recording device” as recited in dependent claim 8.

Conclusion
The prior art of record
a. US Publication No.	2020/0104660
b. US Publication No.	2014/0320873
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Patent No.		6,152,442


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677